DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India (IN) on October 30, 2018. It is noted, however, that applicant has not filed a certified copy of the 201841040970 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance of the claim is due to a system configured to test an inter-domain device that is positioned in a signal path between a first output wrapper device in a first module and a first input wrapper device in a second module, the system comprising, in combination with other limitations, an output scan chain comprising the first output wrapper device and at least a second output wrapper device in the first module. Since claims 2-8 depend from claim 1, they also have allowable subject matter.
Regarding claim 9, the primary reason for the allowance of the claim is due to a method configured to test an inter-domain device that is positioned in a signal path between a first output wrapper device in a first module and a first input wrapper device in a second module, the method comprising, in combination with other limitations, in response to a determination that the inter-domain device data does not correspond to a clamp value, providing a defect signal in response to determining that the inter-domain device is defective. Since claims 10-16 depend from claim 9, they also have allowable subject matter.
Regarding claim 17, the primary reason for the allowance of the claim is due to non-transitory computer-readable medium having computer-executable instructions stored thereon that, when executed by a processor cause a system the processor to perform corresponding functions, the functions comprising, in combination with other limitations, wherein the input scan chain comprises a first input wrapper device and at least a second input wrapper device. Since claims 18-20 depend from claim 17, they also have allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858